Citation Nr: 0823591	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-40 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served in the Indiana National Guard from May 
1969 to February 1973 with periods of active duty from July 
2, 1969 to November 9, 1969, from July 25, 1970 to August 9, 
1970, from July 10, 1971 to July 25, 1971, and from July 8, 
1972 to July 23, 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Indianapolis, Indiana (RO).  This case was remanded by the 
Board in August 2006 for additional development.


FINDING OF FACT

The evidence of record does not show that the veteran's 
currently diagnosed back disorder was incurred in the line of 
duty or that it occurred while the veteran was on active duty 
or active duty for training (ACDUTRA).


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101, 1110, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
December 2004, January 2006, March 2006, and August 2006, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a).  Presumptive 
periods, such as those pertaining to establishing service 
connection for hypertension, do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The appellant's military records reflect service 
with the Army National Guard, with periods of ACDUTRA and 
INACDUTRA.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. 
Reg. 25178 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In the veteran's April 1969 enlistment report of medical 
history, the veteran indicated that he had recurrent back 
pain, had worn a back brace for 5 weeks, and had been in a 
motorcycle accident at the age of 16 which resulted in a 
concussion and a broken nose.

A December 1972 letter from a private physician stated that 
the veteran 

has had a problem with his back since 
1970.  The [veteran] had injured his back 
in a motorcycle accident and was off work 
from September of 1970 until December of 
1970 because of his back problem.  He 
returned to work in a back brace at that 
time.  He was seen more or less monthly 
and was off work from January until Mach 
of 1971 because of a recurrent problem 
with his back.  He was then in an 
auto[mobile] accident in May of 1971 
where he injured his neck and re-injured 
his back.  He was off work at that time 
for a month.  In June of 1971 he was 
again in another auto[mobile] accident 
and it re-injured his neck and he was off 
work until September of 1971.

The medical evidence of record shows that a back disorder has 
been consistently diagnosed since December 1972.

A May 2002 private medical report stated that the veteran's 
symptoms began in the 1970s and were related to injuries 
sustained in a motor vehicle accident.

In an August 2002 private medical report, the veteran 
reported that "he has been in several motor vehicle 
accidents and has had low back pain."

A September 2002 letter from the same physician who wrote the 
December 1972 letter stated that the veteran had been that 
physician's patient since 1968.  The private physician stated 
that the veteran "had back surgery in 1973, which I feel 
resulted from a car accident while recruiting for the Indiana 
National Guard, while on a weekend active drill."

In an April 2003 application for compensation, the veteran 
stated that he injured his back on December 15, 1970 and was 
subsequently taken to the Emergency Room at a private 
hospital.  He stated that while at the hospital, his back was 
x-rayed and he was released.

In a June 2003 VA spine examination report, the veteran 
complained of back symptoms since 1971.  He reported "that 
in December of 1971, he was in a car accident.  [He went] to 
the [Emergency Room at a private hospital which] x-rayed him, 
[and he] went home the same day[.  T]hey took x-rays of his 
[lumbosacral] spine."

In a February 2008 letter, the writer stated that he had 
served with the local Fire Department from 1967 to 1988.  He 
stated that he "recall[ed] an incident involving [the 
veteran.]  [The veteran] was involved in an automobile 
accident during daylight hours.  I was assigned to an 
ambulance crew that transported [the veteran] to [a local 
hospital].  I remember this because [the veteran] was dressed 
in military uniform."

The evidence of record does not show that the veteran's 
currently diagnosed back disorder is related to military 
service.  The medical evidence of record clearly shows that 
the veteran has a current diagnosis of a back disorder and 
that the back disorder is related to a vehicle accident which 
occurred around the same time as the veteran's period of 
service in the Indiana National Guard.  However, the evidence 
of record does not show that this vehicle accident was 
incurred in the line of duty or that it occurred while the 
veteran was on active duty or ACDUTRA.

The evidence of record includes references to multiple 
vehicle accidents.  While the evidence of record is unclear 
as to which vehicle accident caused the veteran's current 
back disorder, such a determination is unnecessary, as 
evidence of record does not show that any of the vehicle 
accidents occurred in the line of duty or during ACDUTRA.  
The dates given for various vehicle accidents are a 
pre-service motorcycle accident in 1963/64, a September 1970 
motorcycle accident, a December 1970 automobile accident, a 
May 1971 automobile accident, a June 1971 automobile 
accident, and a December 1971 automobile accident.

The veteran's service medical records note a pre-existing 
report of a back disorder, which would be consistent with the 
reported motorcycle accident in 1963/64, when the veteran was 
16 years old.  However, the veteran's service medical records 
are entirely negative for any complaints, symptoms, or 
diagnoses of a back disorder.  While the December 1972 letter 
from a private physician provides evidence that the veteran's 
back disorder was symptomatic during his period of inactive 
duty with the Indiana National Guard, there is no medical 
evidence of record that shows that any pre-existing back 
disorder underwent a permanent advancement of the underlying 
pathology during active military service.  While the veteran 
claims that the vehicle accident in question occurred while 
on ACDUTRA, as noted below this is not substantiated by the 
evidence of record.  Accordingly, the medical evidence of 
record does not show that any pre-existing back disorder was 
aggravated by active military service.

The evidence of record includes 5 separate dates for vehicle 
accidents during the veteran's period of inactive service 
with the Indiana National Guard.  While the evidence of 
record shows that the veteran did indeed experience multiple 
accidents, the evidence also indicates that some of the dates 
have been reported inconsistently.  For instance, in the 
veteran's April 2003 application for compensation, he 
specifically stated that the automobile accident occurred on 
December 15, 1970.  However, in the June 2003 VA spine 
examination report, he reported that the accident occurred in 
December 1971.  A completely different set of dates is 
provided by the December 1972 letter, which reported a 
September 1970 motorcycle accident and automobile accidents 
in both May 1971 and June 1971.  The letter received in 
February 2008 did not mention either December 1970 or 
December 1971, despite being written at a time well after 
those dates.  However, it is not necessary for the Board to 
determine which of these dates are accurate, as none of them 
correspond to a period of ACDUTRA.  The veteran's service 
personnel records show that his periods of ACDUTRA were from 
July 2, 1969 to November 9, 1969, from July 25, 1970 to 
August 9, 1970, from July 10, 1971 to July 25, 1971, and from 
July 8, 1972 to July 23, 1972.  None of these dates 
corresponds with any of the reported accident dates.  The 
Board notes that the February 2008 letter stated that the 
veteran was in "military uniform" at the time of the 
accident.  However, the letter gave no indication of the date 
of the accident, and the fact that the veteran was wearing 
his uniform at the time of the accident does not establish 
that he was on ACDUTRA nor that it was incurred in the line 
of duty.  Accordingly, the evidence of record does not show 
that the veteran was on ACDUTRA when his automobile accident 
occurred.

The veteran's statements are competent evidence as to what he 
observed and to the general facts surrounding the relevant 
vehicle accident.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay statements are competent to prove that a claimant 
exhibited certain features or symptoms of an injury or 
illness during service).  However, as noted above, the dates 
the veteran has given for the vehicle accident in question 
all occur outside of any date range during which the veteran 
was on ACDUTRA.  Furthermore, the veteran's service personnel 
records do not show that any injury was incurred in the line 
of duty on any other date.  Accordingly, the evidence of 
record does not show that the veteran's currently diagnosed 
back disorder was incurred in the line of duty or that it 
occurred while the veteran was on active duty or ACDUTRA.  As 
such, service connection for a back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the veteran's currently diagnosed back disorder 
was incurred in the line of duty or that it occurred while 
the veteran was on active duty or ACDUTRA, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


